DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2019, August 6, 2020 and March 12, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US 2011/0050986 A1.

Regarding claim 1, Wang discloses a camera assembly (Figs. 1-4) comprising:
a camera subassembly comprising a camera (50);
a flash subassembly (40) comprising a flash (44);
a composite plate (10) covering the camera subassembly and the flash subassembly, wherein the composite plate defines a first hole (lens aperture 14) enabling ambient lights to pass through the first hole and reach the camera subassembly (¶ 0012), and wherein the composite plate defines a second hole (12) enabling lights emitted from the flash to pass through the second hole and reach outside (¶ 0012-0013); and
an annular light shielding member (60) disposed on an internal wall of the first hole (See fig. 4), wherein the annular light shielding member is configured to prevent the lights emitted from the flash from reaching the camera (¶ 0015).

Regarding claim 18, Wang discloses an electronic device (Note that Wang discloses the invention for a device like a mobile phone or PDA (¶ 0004)) comprising a camera assembly (100 in fig. 1), the camera assembly comprising:
a camera subassembly comprising a camera (50);
a flash subassembly (44) comprising a flash (44);
a composite plate (10) covering the camera subassembly and the flash subassembly, wherein the composite plate defines a first hole (lens aperture 14) enabling ambient lights to pass through the first hole and reach the camera subassembly (¶ 0012), and wherein the composite plate defines a second hole (12) 
an annular light shielding member (60) disposed on an internal wall of the first hole (See fig. 4), wherein the annular light shielding member is configured to prevent the lights emitted from the flash from reaching the camera (¶ 0015).

Regarding claim 20, Wang discloses an electronic device (Note that Wang discloses the invention for a device like a mobile phone or PDA (¶ 0004)) comprising:
a camera subassembly (50 in fig. 1);
a flash subassembly (44);
a composite plate (10) covering the camera subassembly and the flash subassembly, wherein the composite plate has a first part (lens aperture 14) enabling ambient lights to reach the camera subassembly, and a second part (12) enabling lights emitted from the flash subassembly to reach outside (¶ 0012-0013); and
an annular light shielding member (60) disposed against the first part to isolate the lights emitted from the flash subassembly from the camera assembly (¶ 0015).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0050986 A1 in view of Ouyang, US 2010/0157141 A1.
Regarding claim 2, Wang discloses that the first hole is provided with an platform at a bottom of the first hole (14) (Note in fig. 4, that the transparent portion 26 and the walls forming the hole 14 in the housing 10 form a platform at the bottom of the hole 14), and wherein a bottom of the annular light shielding member is fixed to an upper surface of the platform (Note in fig. 4 that the gasket 60 in fixed to an upper surface of the platform).  
Wang does not teach that the platform has an annular shape.  
However, Ouyang discloses a camera assembly (Figs. 1-4) comprising:
a camera subassembly comprising a camera (50);
a flash subassembly comprising a flash (114);
a composite plate (10) covering the camera subassembly and the flash subassembly, wherein the composite plate defines a first hole (lens aperture 14) enabling ambient lights to pass through the first hole and reach the camera subassembly (¶ 0014), and wherein the composite plate defines a second hole (¶ 0015) enabling lights emitted from the flash to pass through the second hole and reach outside (¶ 0015; note that Ouyang discloses that the receiving seat 112 is non-opaque.  
an annular cushion (60) disposed on an internal wall of the first hole (14), wherein the first hole is provided with an annular platform (422 in fig. 3) at a bottom of the first hole (14), and wherein a bottom of the annular cushion is fixed to an upper surface of the annular platform (See fig. 4, ¶ 0016-0017).
Thus, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to provide the platform with an annular shape with the motivation of providing an alternative to allow securing the camera lens in place as suggested by Ouyang (¶ 0016-0017).

Regarding claim 17, the combined teaching of Wang in view of Ouyang further teaches that the annular platform defines a third hole (In Ouyang, see cavity 442 formed by protruding stage 44 to accommodate the protective member 20), and
wherein a diameter of the third hole is greater than an external diameter of the camera of the camera subassembly (Note in fig. 4 of Ouyang, that the cavity has a diameter that is greater than an external diameter of the camera of the camera subassembly 50).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0050986 A1 in view of Deng, CN 202998185.
Regarding claim 3, although Wang teaches the use of an annular light shielding member, Wang fails to teach that the annular light shielding member is a metal ring.
Deng teaches the use of a metal ring (3) placed around the lens hole for a camera of a mobile phone (1) (See Machine English Translation, ¶ 0011).
Thus, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to use a metal ring as the shielding member.  The motivation to do so would have been to improve the appearance of the mobile phone as suggested by Deng (See Machine English Translation, ¶ 0011).

Regarding claim 10, the combined teaching of Wang in view of Deng further teaches that the annular light shielding member is selected from a group consisted of a closed metal ring and an unclosed metal ring (Note that the ring in Deng is a closed metal ring (See Machine English Translation, ¶ 0011)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0050986 A1 in view of Mase, US 2011/0315579 A1.
Regarding claim 4, Wang fails to teach that an external wall or an internal wall of the annular light shielding member is provided with one of a plating layer or a painting layer.
However, Mase teaches the use of a camera shading coating (71 in figs. 2 and 4) for a camera hole (50), wherein the coating can be made by applying shading color paint or coating with shading materials, wherein the shading material may include metal, material with shading color, and any material by itself or mixture thereof providing shading effects (¶ 0034).
.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0050986 A1 in view of Mase, US 2011/0315579 A1 and further in view of Deng, CN 202998185.
Regarding claim 5, although Wang and Mase fail to teach that the plating layer is selected from a group consisted of a chrome plating layer, and a copper plating layer, Deng teaches the use of a metal ring (3) placed around the lens hole for a camera of a mobile phone (1) (See Machine English Translation, ¶ 0011) wherein the metal ring is made of copper (See Machine English Translation, ¶ 0013).  Thus, it would have been obvious to one of an ordinary skill in the art at the time the invention was made to have the plating layer of copper plating layer with the motivation of improving the appearance of the mobile phone as suggested by Deng (See Machine English Translation, ¶ 0011).  

Regarding claim 6, Wang further discloses a transparent shielding member (24) fixed in the second hole (See figs. 1 and 4).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0050986 A1 in view of Chan, US/2009/0161215 A1.
Regarding claim 7, although Wang does not teach that the composite plate (48) is further provided with a protective frame at a periphery of the composite plate, in fig. 1 Chan discloses a composite plate covering a camera (80) and a flash (70), the composite plate made of a material that absorbs light (¶ 0016) and is further provided with a protective frame (424) at a periphery of the composite plate (See fig. 1; ¶ 0014-0015).  Thus, after considering the teaching of Chan, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to provide the composite plate with a protective frame at a periphery of the composite plate with the motivation of supporting in place the composite plate as can be appreciated from Chan (¶ 0015).

Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0050986 A1 in view of Chan, US/2009/0161215 A1 and further in view of Deng, CN 202998185.
Regarding claim 8, although Wang and Chan fail to teach that the protective frame is provided with a painting layer, Deng discloses the use of a metal ring (3) placed around the lens hole for a camera of a mobile phone (1) (See Machine English Translation, ¶ 0011) wherein the metal ring is made of copper (See Machine English Translation, ¶ 0013).  Thus, after considering the concept of providing a part of the composite plate with a particular color to improve its appearance, it would have been obvious to one of an ordinary skill in the art at the time the invention was made to have 

Regarding claim 11, the combined teaching of Wang in view of Chen and further in view of Deng further teaches that the protective frame is provided with a painting layer at an external wall of the protective frame (Note that Deng discloses using a layer of a particular color to improve the appearance of the device (See Machine English Translation, ¶ 0013).  Thus, one of an ordinary skill in the art would have found obvious to provide the protective frame with a painting layer at an external wall of the protective frame with the motivation of improving the appearance of the mobile phone as suggested by Deng (See Machine English Translation, ¶ 0011)).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Regarding claim 12, the combined teaching of Wang in view of Chen and further in view of Deng further teaches that an external wall of the protective frame is provided with a plating layer selected from a group consisted of a chrome plating layer, a copper plating layer, or a gold plating layer (Note that Deng discloses the use of a layer of a particular color to improve the appearance of the device (See Machine English Translation, ¶ 0013)).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0050986 A1 in view of Masser, US 2013/0314582 A1.
Regarding claim 14, although Wang fails to teach a hollow layer disposed between the first hole and the second hole defined in the composite plate, in figs. 4 and 5, Masser discloses a composite plate to cover a camera (253) and a flash (255) wherein the composite plate includes a hollow layer defined in the composite plate and disposed between the camera window and the flash window (¶ 0054, 0070).  Thus, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to provide the composite plate with a hollow layer disposed between the first hole and the second hole.  The motivation to do so would have been to limit, minimize, prevent or reduce the amount of light emanating from the flash that passes through the combined lens and interferes with the light received at the image sensor as suggested by Masser (¶ 0071).

Regarding claim 19, the combined teaching of Wang in view of Masser further teaches that the camera assembly is disposed on a rear wall of the electronic device (See Masser, fig. 2).  One of an ordinary skill in the art would have found obvious to provide the camera assembly on the rear wall of the electronic device with the motivation of capturing images away from the user while using the display of the device as a viewfinder as commonly known in the art.


Allowable Subject Matter
Claims 9, 13, 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
December 15, 2021